 

_— Case 9:18-cv-01472-TJM-TWD Document 1-1 Filed 12/20/18 Page 1 of 2

Tamatiny ©. Lando, It “ac nsre |
Carona Cot - Fac.

Co. Asx BU

Goxnancdea NAY. IUG7TO-G3 I |

| Voitedt States Oistact Couch

| Federal Building 20. Gcx 7367

| 06 S.Cinton St.

| Suvacuse, NY. 13ab |- 7367 Decemeber (7,201

| Dear Lawrence K. Raecmeun,

L hack Srwdrd my Apocehon to Proceed witha
| FAL Prepayment of Fees, Afficlavit ancl Autheciaten rm
| +D Inmate AcLOUMS. Unfoctunately, I clic not receive
| yk Wack yet tHowenel T Was Callecl oot Or a4 Notary
| So thet TL covic have my Comelcant Notucrzecl, a lons,
| with tne Afficlavit of Servic,
| Therefore, 1 hacl to send my Cnplaws 31483 withast
| tind Gloave-Stud Apalcton. Lt was ner mn imy Control. Aithush,
1 T wil | fornarcl (4 as soon a6 LT recewe tt From _inmak Accants ,
z apulogire foc any Mianeinitnce Thy MAL) CAUSE, dy
| hope this Court will accept muy Comlaint. |
Thani Gua fic yuu me ancl consdecaon 9 nis
Motte. T loot faviard fe Goa promdt espanse

RespecHtally,
Cdmathy 2. darelo, fr.

 
De SS st—SSCS

 

ec eanas 4. CoSe 9:18-cv-01472-TIJMT\MD Baru eae Tiled 12/20/18 Page 2 of 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as ler aah by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of imbating the civil dockel sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS | ampo, Timothy, E-,JR DEFENDANTS NYSD0CCS) ANNUCCI, ANTHONY J) Acne Comm’
CLAUOIG, STEVEN A., Deg Comm) Gil GeRT, menNeTH, REG

DV? Divison oF PAROLE) MONTFERT- GALFOUR, QuacAU Cree Mess

Ay, Serie Po,re a4 SN Sertod PO) Ggonhu, TAMMY! Ag:

(b) County of Residence of First Listed Plaintiff OSWEQD SOR cP Retterce of Fast Linied Delendaht” ALBANY

(EXCEPT IN US. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attomeys (Firm Name, Address, and Telephone Number} Attomeys (if Known!
ll. BASIS OF JURISDICTION (Pisce an “¥* in Gne Bax Oniy) Il. CITIZENSHIP OF PRINCIPAL PARTIES /ioce an “7 in One Bor for Pioinsiy
(For Diversity Cases Cinly) aad Gne Box jor Defeneiant)
O 1 US. Govenment O03 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State O 1 © 1 teconporated or Principal Place o4 Oa
of Business In This State
txl2 US. Government C4 Diversity Citizen of Another State (1 2 © 2 Incorporatedand Principal Place =F 5 OFS
Defendant (indicate Cinseeahip of Parties im [tem [2l) of Business In Another State
Citizen or Subject ofa O 3 O 3 Foreign Nation o¢« o6
Foreign Country

 

 

 

 
 
 
 

      
    
 
  
 

IV. NATURE OF SUIT (Pisce on “7° in One Box Orly;

   

    

      

 
   

    
 

       

    
   
 

 

 

 

 

fia ONTRACTSGoL a] nate DEES ETORTS © log eee ee SA PORFE TURE PENALTY 8] 7005S BANKRUPTCY Sela STHER STATUTES = 7
CO 110 Insurance PERSONAL INJURY PERSONALINJURY |() 625 Drug Related Seizure 0 422 Appeal 28 USC 158
CJ 120 Manne CO 310 Airplane (7 365 Personal Injury - of Property 21 USC 881 [07 423 Withdrawal
1 130 Miller Act OF 315 Airplane Product Product Liability O 690 Other 28 USC 157 372%(a))
(1 140 Negotiable instrament Lisbiliry 0 367 Health Care/ 0) 400 State Reapportionment
OF 150 Recovery of Overpayment | 220 Assault, Libel & Pharmaceutical FROPER DY BIGHT se) 0 410 Antitrast
& Enforcement of Judgment Slander Personal Injury O #20 Copyrights O 430 Banks and Banking
CF 15) Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
11 152 Recovery of Defauleed Liability (D368 Asbestos Personal © 240 Trademark O 460 Deportation
Smdent Loans O 340 Marine Injury Product 0) 470 Racketeer Influenced and
(Exclodes Veterans) O 345 Manne Product Liability esa : FREES (Comupt Organizetions
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 0 710 Fair Labor Standards O 86) HIA(1395fF) O 480 Consumer Credit
of Vercran’s Benefits 350 Motor Vehicle O 370 Other Fraud Act OO) 862 Black Lung (923) O 490 Cable'Sai TV
O 160 Stockbolders® Suits (C1 355 Mosor Vehicle CO 371 Truth in Lending CO 720 Labor/Management Of 863 DINCIWW (405(2)) | 0 $50 Securitics'Commoditics!
O 190 Other Contract Product Liability (0 380 Other Personal Relations O 864 SSID Title XVI Exchange
CO 195 Contract Product Liability | 0) 360 Other Personal Property Damage 0 740 Railway Labor Act OF 865 RSI (405g) (890 Other Statutory Actions
C7 196 Franchise Injury (7 385 Property Damage |) 751 Family and Medical f) $91 Agricultural Acts
(0 362 Personal Injury - Product Liability Leave Act 0 293 Esvireomental Matters
Medical Malpract 0 790 Other Labor Litigation (7 895 Freedom of Information
Ni) CIVIPRIGHTS = st=| “PRIS PITIONS |) 791 Employee Retirement [EGREDFRATETAN SUITS Se] Act
hMOther Cortigh Habeas Corpus: Income Security Act O 870 Taxet (US. Plainnift 0 86 Arbitration
O) 220 Foreclosure O 441 Voting CO 463 Alien Detainee or Defendant) 0 899 Administrative Procedure
O 230 Rent Lease & Ejeciment 0 442 Employment (0 310 Monona 10 Vacate © 871 IRS—Third Party Act Review or Appeal of
0 240 Torts to Land O 443 Housing! Sentence 26 USC 7609 Agency Decision
CO) 244 Tort Product Liability Accommodations O 530 General 0 950 Constitutionality of
CO 290 All Other Real Property (0) 445 Amer, w/Dhsabilities -|(0) $34 Death Penalty ee MMIGRATION. 0 0) Stave Statutes
Employment Other: (0 462 Naturalizanen Application
CO 446 Acres. wi Disabilities -|( $40 Mandamus & Other [0 465 Other Immigration
Other 2 550 Civil Rights Actions
O 448 Education O $$5 Prison Condition
O) $60 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

¥V. ORIGIN (Pisce a “X" in One Box Onty)

BQ Original 12 Removed from O 3 Remanded from 04 Reinstatedor OO 5 Transferred from © 6 Mulndistict O 8 Multidistrict
Prooeedin

g State Court Appellate Court Reopened Another District Litigation - Litigation -
{specify} Transfer Direct File

Cite the US. Civil Stanae under which you are filing (Be nat citeJarindiclonal statutes wmless diversi: 4 |) @ ¢ SB (QRD

 

VI. CAUSE OF ACTION [ariicccnpion of cause.

 

Violation of Consttutona\ @qhnys

 

 

 

VII. REQUESTEDIN ©) CHECKIFTHISISACLASSACTION DEMANDS * CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.CvP. JURY DEMAND: M4 Yes No
VII RELATED CASE(S)
IF ANY een ge DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
